[In each action] Motion seeking leave to appeal on an abridged record denied. That branch of the motion seeking leave to dispense with the printing of the record on appeal is granted to the extent of dispensing with the printing in the record on appeal of all papers, except the following papers which shall be printed: Notices of Appeal; all papers, including opposing papers, on all applications for allowances; the orders appealed from; and the minutes of the hearings held by Judge Goto concerning the allowances, if any, and his opinion pn application for allowances. The appeals herein are *655consolidated and are permitted to be heard in one appeal book, without duplication of printing. Concur—Botein, P. J., Breitel, Yalente, Eager and Steuer, JJ.